Exhibit 10.1

 

SEVENTH AMENDMENT TO THE
OMNIBUS AGREEMENT

 

This Seventh Amendment (this “Seventh Amendment”) to the Omnibus Agreement (as
amended, the “Omnibus Agreement”) by and among Phillips 66 Company (“Company”),
on behalf of itself and the other Phillips 66 Entities (as defined in the
Omnibus Agreement), Phillips 66 Pipeline LLC (“Pipeline”), Phillips 66 Partners
LP (the “Partnership”), Phillips 66 Partners Holdings LLC (“Holdings”), Phillips
66 Carrier LLC (“Carrier”) and Phillips 66 Partners GP LLC (the “General
Partner”) is dated as of the 1st day of October, 2017.

 

WHEREAS, the Parties entered into the First Amendment, Second Amendment, Third
Amendment, Fourth Amendment, Fifth Amendment and Sixth Amendment to the Omnibus
Agreement effective as of March 1, 2014, December 1, 2014, March 1, 2015,
March 1, 2016, October 14, 2016 and November 17, 2016, respectively; and

 

WHEREAS, the Parties seek to amend the Omnibus Agreement to include certain
additional assets acquired by the Partnership in the fourth quarter of 2017.

 

NOW THEREFORE, for and in consideration of the forgoing, the mutual covenants,
terms and conditions of the Agreement, as amended by this Seventh Amendment, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.                                      Unless otherwise noted, the capitalized
terms used herein shall have the definitions set forth in the Omnibus Agreement.

 

2.                                      Section 4.01(a) of the Omnibus Agreement
is hereby amended and restated in its entirety as follows:

 

“(a)       Company agrees to provide, and agrees to cause its Affiliates to
provide, on behalf of the General Partner and for the Partnership Group’s 
benefit, the Services (such Services to be provided, to the extent applicable,
in connection with the Assets and any other assets acquired or developed by the
Partnership Group from time to time). As consideration for the Services, the
Partnership will pay Company an operational and administrative support fee of
$7,568,668 per Month (as adjusted pursuant to Section 4.01(b) and (c), the
“Operational and Administrative Support Fee”), payable without discount no later
than the 21st Day of the Month in which Services are rendered, provided that if
such Day is not a Business Day, then the Partnership shall pay such amount
without interest on the next Business Day. If the Effective Date is any day
other than the first day of a Month, or if this Agreement is terminated on any
day other than the last day of a Month, then the Operational and Administrative
Support Fee for the relevant Month shall be prorated based on the ratio of the
number of days in the relevant partial Month to the number of days in the
relevant full Month.”

 

3.                                      This Seventh Amendment shall be
effective as of October 1, 2017.

 

4.                                      Except as expressly set forth herein,
all other terms and conditions of the Omnibus Agreement shall remain in full
force and effect.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the duly authorized representatives of the Parties have
executed this Seventh Amendment as of the date first above written.

 

 

PHILLIPS 66 COMPANY

 

 

 

 

 

 

 

By:

/s/ R. A. Herman

 

 

Robert A. Herman

 

 

Executive Vice President, Refining

 

 

 

 

 

 

 

PHILLIPS 66 PIPELINE LLC

 

 

 

 

 

 

 

By:

/s/ Todd Denton

 

 

Todd Denton

 

 

President

 

 

 

 

 

 

 

PHILLIPS 66 CARRIER LLC

 

 

 

 

 

 

 

By:

/s/ Todd Denton

 

 

Todd Denton

 

 

President

 

 

 

 

 

 

 

PHILLIPS 66 PARTNERS LP

 

 

 

 

By:

Phillips 66 Partners GP, LLC,

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

 

 

 

PHILLIPS 66 PARTNERS GP, LLC

 

 

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

Signature Page to Seventh Amendment to the Omnibus Agreement

 

--------------------------------------------------------------------------------


 

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ J. T. Liberti

 

 

J.T. Liberti

 

 

Vice President

 

Signature Page to Second Amendment to the Omnibus Agreement

 

--------------------------------------------------------------------------------